HARALSON, J.
This suit was brought in the State? court by the plaintiff, Turrentine, against the appellee,, Blackwood, defendant, to recover from him personal, chattels in specie. Before the suit was brought^ the defendant had been duly elected and qualified as trustee in: bankruptcy of one Ware, who had filed his petition to be adjudged a bankrupt, in the District Court of the-United States for the Southern Division of the Northern District of Alabama. That court, on the 21st of November, 1898, made the following order: “In the matter-of J. Walter Wain in bankruptcy: — In this matter, the bond of J. E. Blackwood, trustee, having been approved, if is ordered by the court that the property mentioned! in the petition in this court be turned over to- the said J. E. Blackwood as such trustee.” It was -shown that the property sued for, together with a stock of goods, was at the time in the hands- of the sheriff of Etowah county in this State, kept in 'a storeroom -in Gadsden in-said county, where the bankrupt, Ware, had carried on a general merchandise business; that under said order the defendant, as such trustee, went into the possession of said goods and still holds file same, delivered to him by said sheriff.
These and other facts proper to show the rightful possession of said property by the defendant as trustee, and that the jurisdiction -of said United States court to administer said bankrupt’s estate had attached, and further, that its jurisdiction was exclusive for that purpose, were pleaded to the jurisdiction of the State court to entertain this suit -to take the property -out -of -the possession of defendant as trustee and the custody of the bankrupt court, proceeding to administer the same. The case was tried upon the amended plea No. 1 of the defendant. A demurrer was interposed to it, -on -several grounds, which was properly -overruled by the court.
It must be conceded that the bankruptcy court has no jurisdiction -over -a State court, but it has complete-jurisdiction -of the assets of the bankrupt and' his credi*441tors, and may fine and imprison any of them for proceeding in the State, court to interfere with the 'assets, of the bankrupt, without the permission of the district court. — Brandenburg on Bankruptcy, 100, and authorities cited. The same author 'states that “The jurisdiction of a State court does not extend to the administration of the assets of an insolvent bankrupt, but the-property * * * should be surrendered into the-court of bankruptcy to be there administered upon, * * * and any creditor who holds a claim against the estate of the bankrupt, Avhich might be provecí in bankruptcy, AA'hether the debt is secured by lien or not, can only enforce such debt in the State court upon permission of the district court.” — p. 101; Collier on Bankruptcy, 21. See also 1-Iigh on Beceivers, §254; In re Anderson, 23 Fed. Rep. 482, 496.
Conceding that the State 'and Federal courts have 'concurrent jurisdiction in certain instances over the bankrupt’s property, another principle is universally acknoAA'ledged, “that AAdien 'two courts have concurrent juisdiction, that AAdtich first takes cognizance of the ease-has the right to retain it to the exclusion of the other; that if a trust estate is being administered by a court of competent jurisdiction, or when property is in gremio Jegis of a court of rightful jurisdiction, no other court can interfere and Avrest from it the possession and jurisdiction first obtained.” — Gay, Hardie & Co. v. Briarfield C. & I. Co., 94 Ala. 308; Gould v. Hays, 19 Ala. 438; 12 Am & Eng. Encyc. Law, 292. The Supreme Court of the United States, referring to the same subject, say: “These rules have their foundation, not merely in' comity but on necessity. For if one court may enjoin, the other may retort by injunction; and thus the parties be without remedy, being liable to a process for contempt in 'one ‘if they dare proceed in the other. Neither can one take property from the custody of the-other by replevin, or any other process, for this would produce a conflict extremely embarrassing to the 'administration of iustice.” — Peck v. Jenness, 7 How (U. S.), 624-5; Case Plow Works v. Finks, 81 Fed. Rep. 529, 531, Southern Granite Co. v. Wadsworth, 115 Ala. 570. The-*442•last case cited.was one similar in its essential features to •the one in hand, where the question here presented was fully considered and decided adversely to the contention ■of the plaintiff:.
There was no error in allowing the defendant to answer that he presented the order of the district court to the sheriff and as trustee acquired the possession of the goods from him, and held the property as trustee. While the suit was agninst him individually, he had the right to show that he held as trustee, and not otherwise. Furthermore, there was no pretense that he acquired and held possession of the property otherwise than as trustee. — So. G. Co. v. Wadsworth, supra. Nor was there error in. refusing to allow the proof, that at the time the trustee took 'possession, the plaintiff notified •him that the property sued for belonged to him, and that it was his property at the time the bankruptcy court ordered the trustee to take charge thereof.
The cause was tried without the intervention of a jury. The court finding the issues in favor of the defendant, 'abated the writ of detinue, in which there was no ■error.
Affirmed.